internal_revenue_service number info release date index no apr attn dear i am responding to your date letter on behalf of your constituent office manager of the wrote about the federal excise_tax on charges for flight time and other flight charges related to exclusive use contracts for aircraft that the forest service awards to private companies for smokejumpers and their cargo he points out the smokejumper aircraft charges should not be subject_to tax because charges for air tanker service are not taxed and in both cases contractors are providing the service to the forest service the tax produces no net gain because a federal_agency pays the tax to a contractor who then pays it to the irs the charges create a tremendous amount of paperwork i hope the following information is helpful to you in responding to tax treatment of aviation_fuel the internal_revenue_code imposes a tax on the sale of aviation_fuel by the producer or importer thereof or by any producer of aviation_fuel section a the sale or use of fuel in an aircraft in noncommercial_aviation where there was no taxable sale of the fuel under section sec_4041 for purposes of sec_4041 the term noncommercial_aviation means any use other than use in a business of transporting persons or property for compensation or hire by air cid cid cid cid the amounts paid for the taxable_transportation of persons by air sec_4261 the amounts paid to a person engaged in the business of the taxable_transportation of property by air for hire sec_4271 sec_4291 provides in general that every person receiving any payment for facilities and services on which the tax is imposed upon the payor thereof shall collect the amount of the tax from the person making the payment this includes sec_4261 and sec_4271 the airport and airway revenue act of imposed aviation-related fuel taxes only on noncommercial_aviation such as aircraft used for pleasure or not-for-hire business travel and not on commercial_aviation the senate_finance_committee report accompanying the law noted that the use of an aircraft is subject_to either the taxes on the transportation of persons and freight or to the fuel taxes but not to both on any one trip currently however aviation_fuel used in commercial_aviation is also taxed under section although at a reduced_rate tax treatment of air tanker service said air tanker service is not subject_to the air transportation taxes in a situation where an air tanker company contracts with various governmental agencies to provide aerial firefighting protection for public lands and forests the firefighting protection service involving the dispersing of fire retardant is considered to be similar to a cropdusting service and is not transportation of property by air additionally since the pilots are company personnel and no persons are transported to fight the fire the tax on the transportation of persons is also not applicable however the firefighting service is the use of an aircraft in noncommercial_aviation and sales of aviation_fuel for use in the aircraft furnishing this service are subject_to the tax imposed by sec_4041 under current law the fuel tax under section applies rev_rul c b tax treatment of smokejumper aircraft charges in regard to the taxability of charges related to the smokejumper aircraft prior to1944 a number of internal_revenue_code sections provided exemptions from excise_tax for articles or services furnished to the u s government sec_307 of the revenue act of the act eliminated most of those exemptions including exemptions for the taxes on the transportation of persons and property furnished to the government however the act also empowered the secretary_of_the_treasury to authorize exemption for certain excise_taxes including the transportation taxes for any particular articles or services or class of articles or services purchased for the exclusive use of the united_states if the secretary determined the imposition of the tax on the articles or services would cause substantial burden or expense that could be avoided by granting tax exemption and that the full benefit of the exemption if granted would accrue to the united_states soon after the secretary issued an authorization dated date granting the exemptions for transportation of government employees on a government cid cid transportation request and for payments for the transportation of property to or from the government shipped on a government bill of lading those exemptions were to expire at the end of world war ii but the secretary’s authorization of date extended them pursuant to the authority granted under sec_4293 a secretary’s authorization of date was issued that provided that amounts paid_by the department of the interior for fire prevention and control activities of range and forest fires were exempt from the tax on the transportation of persons by air subsequent to that authorization the congress in the airport and airway revenue act of amended sec_4293 by striking out language that allowed the secretary to authorize exemption for the air transportation taxes thus voiding the secretary’s authorization of date use of revenue generated from transportation taxes in amending sec_4293 the congress believed that it was inappropriate to continue a special exemption for the government because the air transportation taxes are considered as user charges and there was no reason why the government should not pay for its share of the use of the airway facilities revenues from the transportation taxes are deposited in the airport_and_airway_trust_fund for use in the expansion and development of our air transportation system if you have any questions please contact me at sincerely paul f kugler associate chief_counsel passthroughs and special industries
